DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 3/07/2022.
Claims 1-18 are pending. Claims 1 and 11 are independent.
The previous rejection of claims 1-18 under 35 USC § 103 have been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US2020/0133661) in view of Chen (US2020/0278861).

In regards to claim 1, Alexander substantially discloses a system for creating a documentation set, comprising: 
one or more software or documentation repositories (Alexander para[0020], documentation stored in appropriate repository); and 
a source metadata tagger and document compiler to create a final output document, wherein the source metadata tagger and document compiler inserts metadata into the final output document, the metadata indicative of a location of each source file used to create the final output document (Alexander para[0030], generates metadata to identify source code in documentation).  
Alexander does not explicitly disclose a build system to identify source files in the one or more software or documentation repositories to be included in the documentation set.
However Chen et al. substantially discloses a build system to identify source files in the one or more software or documentation repositories to be included in the documentation set (Chen et al. para[0026], identifies and maps sections of technical documentation);
a source metadata tagger and document compiler to create a final output document, wherein the source metadata tagger and document compiler inserts metadata into the final output document, the final output document comprising software documentation, the metadata indicative of a location of each source file used to create the final output document (Chen et al. para[0027], creates a final document comprising software documentation with metadata (tags) mapping the documentation to source files).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined documentation generation method of Alexander with the documentation tracking tools of Chen et al. in order to identify which features and documentation sections are most useful to end users (Chen et al. para[0017]).

In regards to claim 6, Alexander as modified by Chen et al. substantially discloses the system of claim 1, further comprising an application widget that is embedded in a viewable version of the final output document  (Chen et al. para[0031]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined documentation generation method of Alexander with the documentation tracking tools of Chen et al. in order to identify which features and documentation sections are most useful to end users (Chen et al. para[0017]).

In regards to claim 7, Alexander as modified by Chen et al. substantially discloses the system of claim 6, wherein the application widget allows a reviewer to highlight a section of the viewable version and to input a comment (Chen et al. para[0031]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined documentation generation method of Alexander with the documentation tracking tools of Chen et al. in order to identify which features and documentation sections are most useful to end users (Chen et al. para[0017]).

Claims 11, and 16-17 recite substantially similar limitations to claims 1, and 6-7-7. Thus claims 11, and 16-17 are rejected along the same rationale as claims 11, and 6-7.

Claim 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Chen et al. and Reddy et al. (US 2019/0303541).

In regards to claim 2, Alexander as modified by Chen et al. substantially discloses the system of claim 1. Alexander does not explicitly disclose wherein the metadata comprises a hash of the location of each source file.  
However Reddy et al. substantially discloses wherein the metadata comprises a hash of the location of each source file  (Reddy et al. para[0089]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the documentation generation system of Alexander with the documentation tracking method of Reddy et al. in order to securely encrypt information about sections of the documentation (Reddy et al. para[0067]).

In regards to claim 3, Alexander as modified by Chen et al. substantially discloses the system of claim 2, further comprising a metadata tracking server, the metadata tracking server comprises a database comprising each hash and a location of the source file associated with the hash (Reddy et al. para[0089]).  

In regards to claim 4, Alexander as modified by Chen et al. substantially discloses the system of claim 3, wherein the database includes a name of a responsible person associated with each source file (Alexander para[0025]).  

In regards to claim 5, Alexander as modified by Chen et a;/ substantially discloses the system of claim 1. Alexander does not explicitly disclose wherein the metadata is inserted at the start of content from each source file in the final output document. 
However Reddy et al. substantially discloses wherein the metadata is inserted at the start of content from each source file in the final output document (Reddy et al. para[0104]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the documentation generation system of Alexander with the documentation tracking method of Reddy et al. in order to securely encrypt information about sections of the documentation (Reddy et al. para[0067]).

Claims 12-15 recite substantially similar limitations to claims 2-5. Thus claims 12-15 are rejected along the same rationale as claims 2-5.

Claim 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Chen et al. and Koenig et al. (US 9,092,575).

In regards to claim 8, Alexander as modified by Chen et al. substantially discloses the system of claim 7.  
Alexander does not explicitly disclose wherein the application widget posts data to an Action Broker application, and the Action Broker application creates a work ticket associated with the comment.
However Koenig et al. substantially discloses wherein the application widget posts data to an Action Broker application, and the Action Broker application creates a work ticket associated with the comment (Koenig et al. col19 ln57 to col20 ln61).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the documentation generation system of Alexander with the documentation management system of Koenig et al. in order to track changes to software made by multiple teams (Koenig et al. col1 lln16-30).

In regards to claim 9, Alexander as modified by Chen et al. and Koenig et al. substantially discloses the system of claim 8, wherein a responsible person is identified in the work ticket (Koenig et al. col19 ln57 to col20 ln61).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the documentation generation system of Alexander with the documentation management system of Koenig et al. in order to track changes to software made by multiple teams (Koenig et al. col1 lln16-30).

In regards to claim 10, Alexander as modified by Chen et al. and Koenig et al. substantially discloses the system of claim 8, further comprising a ticketing/notification system, wherein the work ticket is forwarded to the ticketing/notification system (Koenig et al. col19 ln57 to col20 ln61).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the documentation generation system of Alexander with the documentation management system of Koenig et al. in order to track changes to software made by multiple teams (Koenig et al. col1 lln16-30).

Claims 18 recites substantially similar limitations to claim 8. Thus claim 18 is rejected along the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salapura et al. (US2014/0089898) teaches tracking multiple authors working on different sections of a software documentation.
Ramsl (US2020/0183681) teaches mapping software documentation with the corresponding source code in a repository system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178